Citation Nr: 0615367	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
fallen third metatarsals, bilateral, with bilateral 
intractable plantar keratosis, status post bilateral 
osteotomies and right gastocnemius muscle lengthening, with 
bilateral metatarsal hyperkeratosis and right third 
hammertoe.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1977 to December 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, the St. 
Petersburg RO granted service connection for equinus 
deformity of the right foot with flexed third hammertoe and 
status post osteotomy, left third metatarsal, with bilateral 
painful clavi and assigned a 10 percent rating effective from 
the date of receipt of the veteran's service connection claim 
in March 2001.  

During the course of the appeal, the veteran moved to 
Virginia and testified at a hearing before a Decision Review 
Officer (DRO) in May 2005 at the RO in Roanoke, Virginia.  In 
a rating decision dated in June 2005, the DRO recharacterized 
the disability at issue as fallen third metatarsals, 
bilateral, with bilateral intractable plantar keratosis, 
status post bilateral osteotomies and right gastocnemius 
muscle lengthening, with bilateral metatarsal hyperkeratosis 
and right third hammertoe and increased the initial rating 
assigned that disability to 30 percent effective from the 
date of receipt of the veteran's service connection claim in 
March 2001.  The veteran continued his appeal and testified 
before the undersigned Acting Veterans Law Judge at a hearing 
in Washington, DC, in March 2006.  

In the June 2005 rating decision, cited above, the DRO also 
denied service connection for right and left knee 
disabilities claimed by the veteran to be secondary to his 
service-connected bilateral foot disabilities.  During the 
March 2006 hearing, the veteran indicated his dissatisfaction 
with the denial of these claims, but there is no indication 
in the record that the veteran filed a notice of disagreement 
with the RO.  These issues are thus not currently before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124 (1996) (a 
notice of disagreement initiates appellate review in VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).  

During the March 2006 hearing, the veteran also indicated 
that his service-connected bilateral foot disabilities cause 
problems with both ankles and necessitate the use of ankle 
braces.  The veteran's testimony in this regard suggests that 
he may be seeking service connection for bilateral ankle 
disabilities secondary to his service-connected bilateral 
foot disabilities.  The Board refers this matter to the RO 
for clarification and action, as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran is seeking an initial rating in excess of 
30 percent for his bilateral foot disabilities, which are 
currently characterized as fallen third metatarsals, 
bilateral, with bilateral intractable plantar keratosis, 
status post bilateral osteotomies and right gastocnemius 
muscle lengthening, with bilateral metatarsal hyperkeratosis 
and right third hammertoe.  

During the March 2006 hearing, the veteran testified that he 
had been receiving continuing VA treatment for his bilateral 
foot disability and that his condition had become more 
disabling since his one and only VA examination, conducted 
for compensation purposes in June 2004.  The veteran's 
testimony is plausible and, based on this testimony, the 
Board believes that the veteran should be provided an 
additional VA examination to determine the current severity 
of his service-connected bilateral foot disability.  

The veteran has stated that his feet are constantly painful, 
that he cannot stand on them for an extended period of time, 
that after he is on his feet, his toes and feet cramp, and 
that such cramping interferes with his sleep.  The veteran 
has also stated that, on days when he must be on his feet for 
medical appointments, he has to stay in bed the following day 
because of cramps.  In addition, the veteran has reported 
that he has lost various jobs since service because of his 
foot problems.  He has indicated that he was unable to 
continue as a truck driver because using the clutch caused 
too much foot pain.  He has also indicated that he worked as 
welder but could not continue because he could not stand on 
the concrete floor for prolonged periods or wear the required 
steel-toed shoes.  In addition, the veteran has indicated 
that he most recently worked as a baker, but lost that job 
because he could not stand on his feet long enough to 
complete his required tasks.  

In view of the veteran's statements, a medical opinion is 
needed regarding whether the veteran's service-connected 
bilateral foot disability causes marked interference with 
employment.  Also needed is inquiry regarding whether such 
disability has necessitated additional treatment, the records 
of which must be obtained.  

Finally, in March 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In this case, VA provided the veteran with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection and a higher initial 
evaluation, but not with notice of the type of evidence 
needed to establish an effective date for an award of 
compensation.  Although, in this case, the veteran has not 
disagreed with the effective date assigned his initial rating 
for a bilateral foot disability, for the sake of 
completeness, the defective notice should be corrected on 
remand.  

This appeal is REMANDED for the following action:  

1.  Provide the veteran with notice 
regarding ratings and effective dates of 
awards, including as they apply to 
potentially staged ratings, in accordance 
with the guidelines of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request the veteran: (1) to identify 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who have 
evaluated his service-connected bilateral 
foot disability since March 2001; and (2) 
to submit any evidence in his possession 
that pertains to his claim of entitlement 
to an initial rating in excess of 
30 percent for his service-connected 
bilateral foot disability.  

3.  After securing any necessary release 
authorization, obtain and associate with 
the claims file all pertinent, 
outstanding medical records, including 
from the VA Medical Center in Hampton, 
Virginia, dated since March 2005.    

4.  Then, arrange for the veteran to 
undergo a VA orthopedic examination for 
the purpose of determining the severity 
of his service-connected fallen third 
metatarsals, bilateral, with bilateral 
intractable plantar keratosis, status 
post bilateral osteotomies and right 
gastocnemius muscle lengthening, with 
bilateral metatarsal hyperkeratosis and 
right third hammertoe.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) describe the degree of 
deformity, presence of 
callosities, and presence and 
degree of pain and spasm, to 
include on manipulation and 
use;   

b) offer an opinion as to 
whether the findings present an 
exceptional or unusual 
disability picture and whether 
symptoms of the veteran's 
service-connected bilateral 
foot disability markedly 
interferes with the veteran's 
employment; and  

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

5.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
AMC should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

